

MASTER PLAN DOCUMENT
SOUTHWEST GAS CORPORATION
EXECUTIVE DEFERRAL PLAN
Effective March 1, 1986
Amended and Restated March 1, 1988
Amended and Restated March 1, 1989
Amended and Restated March 1, 1990
Amended and Restated October 29, 1992
Amended and Restated May 10, 1994
Amended and Restated Effective March 1, 1999
Amended and Restated November 19, 2002
Amended and Restated Effective December 31, 2004
Amended and Restated Effective January 1, 2009
Amended and Restated Effective December 28, 2016


Amended and Restated Effective August 3, 2020
sf-3714849


--------------------------------------------------------------------------------

Table of Contents


Page


ARTICLE 1 DEFINITIONS
1
ARTICLE 2 ELIGIBILITY
4
ARTICLE 3 DEFERRAL COMMITMENT AND COMPANY CONTRIBUTION
5
ARTICLE 4 INTEREST, CREDITING AND VESTING
6
ARTICLE 5 PLAN BENEFIT PAYMENTS
7
ARTICLE 6 RETIREMENT AND TERMINATION BENEFIT PAYMENTS
7
ARTICLE 7 PRE-RETIREMENT SURVIVOR BENEFIT PAYMENTS
8
ARTICLE 8 POST-RETIREMENT SURVIVOR BENEFIT PAYMENTS
8
ARTICLE 9 DISABILITY BENEFIT PAYMENTS
8
ARTICLE 10 BENEFICIARIES
9
ARTICLE 11 LEAVE OF ABSENCE
10
ARTICLE 12 GENERAL
11
ARTICLE 13 NO GUARANTEE OF CONTINUING EMPLOYMENT
11
ARTICLE 14 TRUSTS
12
ARTICLE 15 TERMINATION, AMENDMENT OR MODIFICATION OF THE PLAN
12
ARTICLE 16 RESTRICTIONS ON ALIENATION OF BENEFITS
13
ARTICLE 17 ADMINISTRATION OF THE PLAN
13
ARTICLE 18 CLAIMS PROCEDURE
14
ARTICLE 19 MISCELLANEOUS
20



    -1-    


--------------------------------------------------------------------------------



MASTER PLAN DOCUMENT
SOUTHWEST GAS CORPORATION
EXECUTIVE DEFERRAL PLAN
PURPOSE
The purpose of this Plan is to provide specified benefits to a select group of
key employees who contribute materially to the continued growth, development and
future business success of Southwest Gas Corporation. As amended and restated
herein, this Plan document applies to Account Balances (inclusive of earnings)
maintained under the Plan as of December 31, 2004, all of which were fully
earned and vested as of such date.
No amendment to the Plan as in effect on October 3, 2004 that would constitute a
“material modification” as defined within Internal Revenue Code (“IRC” or
“Code”) Section 409A and related Treasury regulations, shall be effective with
respect to amounts that were deferred in taxable years beginning before January
1, 2005 (inclusive of any earnings on such deferred amounts). With the exception
of earnings on Account Balances which may accrue on or after January 1, 2005 as
provided in Article 4 below, and any Excess Earnings accruing on or after
January 1, 2009, no further Deferrals or other contributions of any kind shall
be accepted under this Plan after December 31, 2004.
ARTICLE 1.
DEFINITIONS
For purposes hereof, unless otherwise clearly apparent from the context, the
words and phrases listed below shall be defined as follows:
a.“Account Balance” means a Participant’s individual fund comprised of
Deferrals, Company Contributions and interest earnings credited thereon up to
the time of Benefit Distribution exclusive of Excess Earnings.
b.“Base Annual Salary” means the yearly compensation paid to an Executive,
excluding bonuses, commissions, overtime, and non-monetary awards for employment
services to the Company.
c.“Beneficiary” means the person, persons, entity or entities designated by the
Participant to receive any benefits under the Plan upon the death of a
Participant. A Participant may designate primary and contingent Beneficiaries.
d.“Benefit Account Balance” shall have the meaning set forth in Article 5.3.
e.“Benefit Distribution” means the date benefits under the Plan commence or are
paid in full to a Participant, or because of his death, to his Beneficiary,
which will occur within 90 days of notification to the Company of the event that
gives rise to such distribution.
f.“Board of Directors” means the Board of Directors of Southwest Gas Corporation
and any Successor Corporation.
1
sf-3714849

--------------------------------------------------------------------------------



g.“Bonus” means the portion of actual awards, if any, paid in cash under the
terms of Southwest Gas Corporation’s 1993 Management Incentive Plan, as amended
(“Management Incentive Plan”).
h.“Change in Control” means the first to occur of any of the following events:
(i)Any “person” (as the term is used in Sections 13 and 14(d)(2) of the
Securities Exchange Act of 1934 (“Exchange Act”)) who becomes a beneficial owner
(as that term is used in Section 13(d) of the Exchange Act), directly or
indirectly, of 50 percent or more of the Company’s capital stock entitled to
vote in the election of Directors; or
(ii)During any period of not more than twelve months, not including any period
prior to the adoption of this Plan, individuals who, at the beginning of such
period constitute the Board of Directors of the Company, and any new Director
(other than a Director designated by a person who has entered into an agreement
with the Company to effect a transaction described in clause (a) of this Article
1.8) whose election by the Board of Directors or nomination for election by the
Company’s shareholders was approved by a vote of at least 75 percent of the
Directors then still in office, who either were Directors at the beginning of
the period or whose election or nomination for election was previously approved,
cease for any reason to constitute at least a majority thereof.
Notwithstanding the foregoing, any transaction immediately after which more than
fifty percent (50%) of the outstanding voting securities of the Company (or the
surviving or resulting entity immediately after such transaction) is, or will
be, owned, directly or indirectly, by shareholders of the Company or an
affiliate of the Company who own, directly or indirectly, more than fifty
percent (50%) of the outstanding voting securities of the Company, determined
immediately before such transaction, will not constitute a “Change in Control”.
In addition, effective January 1, 2017, “Change in Control” shall, in addition
to the enumerated events contained above involving the Company, the capital
stock of the Company, or the board of directors of the Company, include all such
enumerated events with respect to Southwest Gas Holdings, Inc., a Delaware
Corporation.
i.“Committee” unless and until another committee is appointed by the Board of
Directors, the term “Committee” means the Southwest Gas Corporation Benefits
Committee. The Committee shall manage and administer the Plan in accordance with
the provisions of the Plan. After a Change in Control, the Committee shall cease
to have any powers under the Plan and all powers previously vested in the
Committee under the Plan will then be vested in the Third-Party Fiduciary.
j.“Company” means Southwest Gas Corporation and such of its Subsidiaries as the
Board of Directors may select to become parties to the Plan. The term “Company”
shall also include any Successor Corporation.
2
sf-3714849

--------------------------------------------------------------------------------



k.“Company Contributions” means the amount added, if any, to a Participant’s
Account Balance in accordance with Article 3.2.
l.“Deferral(s)” means the amount of Base Annual Salary and Bonus transferred to
the Plan accounts. No Deferrals will be accepted into this Plan after December
31, 2004.
m.“Employee” means any full-time employee of Southwest Gas Corporation as
determined under the personnel policies and practices of Southwest Gas
Corporation prior to a Change in Control.
n.“Excess Earnings” means any interest accruing on a Participant’s Account
Balance on or after January 1, 2009 that would itself be considered to be a
right to deferred compensation (within the meaning of Code Section 409A and
related Treasury regulations) rather than a right to earnings on Deferrals of
compensation. For purposes of clarification, Excess Earnings shall include any
earnings in excess of 100 percent of the Moody’s Rate credited to Participant
Accounts on or after January 1, 2009. For purposes of Plan accounting, Excess
Earnings shall be segregated from interest credited on Account Balances under
Article 4 and credited to Participant Excess Earnings Accounts.
o.“Excess Earnings Account” means the separate account to which a Participant’s
Excess Earnings are credited.
p.“Executive” means any officer of Southwest Gas Corporation prior to a Change
in Control.
q.“Master Plan Document” means this legal instrument containing the provisions
of the Plan.
r.“Moody’s Rate” means Moody’s Seasoned Corporate Bond Rate which is an economic
indicator consisting of an arithmetic average of yields of representative bonds
(industrial and AAA, AA and A rated public utilities) as of January 1 prior to
each Plan Year as published by Moody’s Investors Service, Inc. (or any successor
thereto), or, if such index is no longer published, a substantially similar
index selected by the Board of Directors.
s.“Moody’s Composite Rate” means the average of the Moody’s Rate on January 1
for the five years prior to Benefit Distribution.
t.“Participant” means any Executive who executes a Plan Agreement or an Employee
who has been selected to participate in the Plan and who executes a Plan
Agreement. No new Participants will be accepted into this Plan after December
31, 2004.
u.“Plan” means the Executive Deferral Plan of the Company evidenced by this
Master Plan Document.
v.“Plan Agreement” means the form of written agreement which is entered into
from time to time, by and between the Company and a Participant.
3
sf-3714849

--------------------------------------------------------------------------------



w.“Plan Year” means the year beginning on March 1 of each year.
x.“Retire” or “Retirement” means the severance from employment with the Company
on or after attaining age 55, other than by death, disability or Termination of
Employment.
y.“Subsidiary” means any corporation, partnership, or other organization which
is at least 50 percent owned by the Company or a Subsidiary of the Company.
z.“Successor Corporation” means any corporation or other legal entity which is
the successor to Southwest Gas Corporation, whether resulting from merger,
reorganization or transfer of substantially all of the assets of Southwest Gas
Corporation, regardless of whether such entity shall expressly agree to continue
the Plan.
aa.“Terminates Employment” or “Termination of Employment” means the ceasing of
employment with the Company, either voluntarily or involuntarily, excluding
Retirement, disability or death.
ab.“Third Party Fiduciary” means an independent third party selected by the
Committee to take over the administration of the Plan upon and after a Change in
Control and to determine appeals of claims denied under the Plan before and
after a Change in Control pursuant to a Third-Party Fiduciary Services
Agreement.
ac.“Third Party Fiduciary Services Agreement” means the agreement with the
Third-Party Fiduciary to perform services with respect to the Plan.
ad.“Trust Agreement” means an agreement establishing a “grantor trust” of which
the Company is the grantor, within the meaning of subpart E, part I, subchapter
J, chapter 1, subtitle A of the IRC.
ae.“Trust Fund or Funds” means the assets of every kind and description held
under any Trust Agreement forming a part of the Plan.
af.“Trustee” means any person or entity selected by the Company to act as
Trustee under any Trust Agreement at any time of reference.
ag.“Years of Service” means a Participant’s Benefit Service as defined in the
Retirement Plan for Employees of Southwest Gas Corporation, plus service with a
Successor Corporation which is not taken into account for such plan.
ARTICLE 2.
ELIGIBILITY
a.Selection of Participants An Executive shall become eligible to participate in
the Plan as of the effective date of his election by the Board of Directors as
an officer of the Company (unless the Board of Directors determines, at that
time, that such Executive will not become eligible to participate in the Plan).
The Committee in its sole discretion may select any other Employee to become
eligible to participate in the Plan.
4
sf-3714849

--------------------------------------------------------------------------------



b.Continued Eligibility If a Participant ceases to be an Executive and he
continues as an Employee, the Committee in its sole discretion will determine
whether such Employee will continue to be eligible to participate in the Plan.
Notwithstanding the foregoing and upon the occurrence of a Change in Control, a
Participant will continue to participate in the Plan.
c.Participant Acceptance Once eligible to participate in the Plan, an Executive
or an Employee has to complete, execute and return to the Committee a Plan
Agreement to become a Participant in the Plan. Continued participation in the
Plan is subject to compliance with any further conditions as may be established
by the Committee. Notwithstanding the foregoing and upon the occurrence of a
Change in Control, no additional conditions regarding continued participation in
the Plan may be established by the Committee or any Successor Corporation.
ARTICLE 3.
DEFERRAL COMMITMENT AND COMPANY CONTRIBUTION
a.Deferrals A Participant may defer up to 100 percent of his Base Annual Salary
and Bonus received during a Plan Year; provided that such Deferral exceeds
$2,000 per Plan Year. Notwithstanding the foregoing, no election shall be
effective to reduce the Base Annual Salary and Bonus paid to a Participant for a
calendar year to an amount which is less than the amount that the Company is
required to withhold from such Participant’s Base Annual Salary and Bonus for
the calendar year for (a) applicable income and employment taxes (including
Federal Insurance Contributions Act tax), (b) contributions to any employee
benefit plan (other than this Plan), and (c) payroll transfers, in place, prior
to such elections.
b.Company Matching Contributions If a Participant makes a Deferral commitment
with respect to Base Annual Salary and/or Bonus, the Company will contribute an
amount equal to 50 percent of such Deferral, up to a maximum of three percent of
the Participant’s Base Annual Salary, to the Participant’s Account Balance.
c.Timing of Deferral Election Prior to the commencement of each Plan Year, a
Participant will (a) advise the Committee, in writing, of his Base Annual Salary
Deferral commitment for the upcoming Plan Year and (b) make his Deferral
commitment for any Bonus earned during the calendar year ending in such Plan
Year. If a Participant fails to so advise the Committee, through no fault of the
Company, he will not be permitted to defer any of his Base Annual Salary or
Bonus during the upcoming Plan Year.
d.Exercise of Deferral Commitment A Participant’s Deferral commitment will be
exercised on a per pay period basis for the portion of his Base Annual Salary
that is deferred. The exercise of a Participant’s Deferral commitment with
respect to his Bonus will occur at the time the Bonus is paid.
5
sf-3714849

--------------------------------------------------------------------------------



e.Adjustment to Deferral Commitment The Committee reserves the right to adjust
any Participant’s Deferral commitment during a Plan Year to ensure that a
Participant’s actual Deferral does not exceed the maximum allowable amount.
f.Deferral Elections by New Participants In the event an Executive or an
Employee becomes a Participant in the Plan during a Plan Year, such Participant
may defer up to 100 percent of the remaining portion of his Base Annual Salary
for the current Plan Year. Such Participant must make his Deferral commitment by
advising the Committee, in writing, at the time he elects to become a
Participant in the Plan.
g.Deferral Commitment Default In the event a Participant defaults on his Base
Annual Salary Deferral commitment, the Participant will not be allowed to make
any further Deferrals during the current Plan Year and may not make any
Deferrals for the subsequent Plan Year. In the event a Participant defaults on
his Bonus Deferral commitment for a particular Plan Year, the Participant will
not be able to defer any of his Bonus for that Plan Year or the subsequent Plan
Year.
h.Waiver of Deferral Commitment Default The Committee may waive for good cause
the default penalty specified in Article 3.7 upon the request of the
Participant.
i.Deferrals after December 31, 2004 Notwithstanding any provision herein to the
contrary, no Deferrals or Company matching contributions will be accepted into
this Plan after December 31, 2004, and no new Participants will be admitted
hereunder after December 31, 2004. Excess Earnings shall continue to be credited
under the Plan.
ARTICLE 4.
INTEREST, CREDITING AND VESTING
a.Interest Rate A Participant’s Account Balance at the start of a Plan Year and
any Deferrals and Company contributions made during a Plan Year will earn,
except as provided for in Article 4.2, interest annually at 150 percent of the
Moody’s Rate. Interest will be credited to a Participant’s account for Deferrals
and Company contributions made during the Plan Year, as if all Deferrals and
contributions were made on the first day of the Plan Year.
b.Adjustment to Interest Rate If a Participant Terminates Employment prior to
completing five Years of Service with the Company, interest credited for all
Deferrals and vested Company contributions to a Participant’s Account Balance
will be adjusted based on the Moody’s Rate during the period he participated in
the Plan.
c.Vesting of Company Contributions Company contributions and interest earned on
such contributions will vest to a Participant at the rate of 20 percent per Year
of Service and will vest completely once a Participant has five Years of Service
with the Company.
d.Interest Earned after December 31, 2004 Interest earned on Deferrals made on
or before December 31, 2004 will be credited to the Participant’s Account
Balance in
6
sf-3714849

--------------------------------------------------------------------------------



accordance with this Article 4. Any such interest, exclusive of Excess Earnings,
is intended to be regarded as attributable to amounts deferred under the Plan as
of December 31, 2004.
ARTICLE 5.
PLAN BENEFIT PAYMENTS
a.Lump-Sum Payment A Participant’s Account Balance will be paid to the
Participant in a lump-sum payment at the time of Benefit Distribution, unless
the Participant qualifies to receive benefit payments over a specific benefit
payment period.
b.Interest prior to Benefit Distribution A Participant’s Account Balance will
earn interest under the provisions of Article 4.1 or, if applicable, Article 4.2
until the time of Benefit Distribution.
c.Benefit Payment Periods If a Participant is entitled to receive Plan benefit
payments over a specific benefit payment period, his Account Balance at the
commencement of Benefit Distribution will be credited with an amount equal to
the interest such balance would have earned assuming distribution in equal
monthly installments over the specific benefit payment period, at a specified
interest rate, thereby creating a Benefit Account Balance. Such Benefit Account
Balance shall exclude any amounts credited to a Participant’s Excess Earnings
Account. The Benefit Account Balance will then be paid to the Participant in
equal monthly installments over the specific benefit payment period.
d.Payment Prior to Benefit Distribution If there shall be a final determination
by the Internal Revenue Service or a court of competent jurisdiction that the
election by a Participant to defer the payment of any amount in accordance with
the terms of this Plan was not effective to defer the taxation of such amount,
then the Participant shall be entitled to receive a distribution of the amount
determined to be taxable and the Participant’s Account Balance shall be reduced
accordingly.
e.Six Month Delay for Excess Earnings Account In the case of a Retirement or
Termination of Employment, Benefit Distributions from the Participant’s Excess
Earnings Account cannot commence until at least six months after the date of
Participant’s Retirement or Termination of Employment.
ARTICLE 6.
RETIREMENT AND TERMINATION BENEFIT PAYMENTS
a.Benefit Payment Periods; Elections A Participant who Retires or Terminates
Employment with more than five Years of Service qualifies to receive his Account
Balance over a period of 120, 180 or 240 months. The Participant shall elect the
payment period; provided that written notice of such election is filed with the
Committee at least one year prior to his Retirement or Termination of
Employment. If a Participant fails to make such election prior to the time
specified, the payment period will be 240 months. A Participant will be deemed
to have elected to receive his Excess Earnings Account
7
sf-3714849

--------------------------------------------------------------------------------



balance upon his Retirement or Termination of Service on the same payment
schedule that is applicable to his Account Balance; provided, however, that a
Participant’s Excess Earnings Account shall not commence to be distributed upon
a Retirement or Termination of Service that is not also a “separation from
service” within the meaning of Code Section 409A of the Treasury regulations.
b.Changing Elections A Participant who has made an election under this Article
may subsequently revoke such election and make another election under this
Article by providing written notice to the Committee; provided, however, that
only the last such election or revocation in effect on the date which is one
year prior to the date on which the Participant Retires or Terminates Employment
shall be effective. Notwithstanding the foregoing, if a Participant Terminates
Employment or Retires as a result of a Change in Control, the foregoing
provisions of this Article 6 shall be applied by substituting “six months” for
“one year.” In the event of any such amended election, the Participant’s
election in effect at January 1, 2009 shall remain in effect without
modification for the Excess Earnings Account.
c.Interest on Benefit Payments The interest rate used to calculate the amount
that will be credited to a Participant’s Account Balance, to determine his
Benefit Account Balance under the provisions of Article 5.3, will be 150 percent
of the Moody’s Composite Rate. Any Excess Earnings attributable to such interest
credit shall be segregated and allocated to the Participant’s Excess Earnings
Account.
ARTICLE 7.
PRE-RETIREMENT SURVIVOR BENEFIT PAYMENTS
a.Benefit Payments Notwithstanding any elections made pursuant to Article 6, if
a Participant dies while he is an employee of the Company, both his Account
Balance and his Excess Earnings Account balance will be paid to his Beneficiary
in equal monthly installments over the 180-month survivor benefit payment
period.
b.Interest on Benefit Payments The interest rate used to determine the amount
that will be credited to a Participant’s Account Balance, to determine his
Benefit Account Balance under the provisions of Article 5.3 following the
Participant’s death, will be 150 percent of the Moody’s Composite Rate. Any
Excess Earnings attributable to such interest credit shall be segregated and
allocated to the Participant’s Excess Earnings Account.
ARTICLE 8.
POST-RETIREMENT SURVIVOR BENEFIT PAYMENTS
a.Benefit Payments If a Participant dies after the commencement of Retirement,
Termination of Employment or disability benefit payments under Articles 6 or 9
but prior to such benefits having been paid in full, the Participant’s benefit
payments will continue to be paid to the Participant’s Beneficiary through the
end of the originally awarded benefit payment period, except as provided for in
Article 10.7.
8
sf-3714849

--------------------------------------------------------------------------------



ARTICLE 9.
DISABILITY BENEFIT PAYMENTS
a.Disability A Participant shall be considered disabled in any of the following
circumstances, as determined by the Committee in its sole discretion: (a) the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve months; (b) the Participant is, by any reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, receiving replacement benefits for a period of not less than three
months under an accident and health plan covering Employees of the Company; (c)
the Participant is determined to be totally disabled by the Social Security
Administration; or (d) the Participant becomes eligible for and is receiving
disability benefits under a long-term disability plan or program maintained by
the Company, provided that the definition of “disability” applicable under such
plan or program complies with the applicable requirements of the IRC.
b.Vesting of Company Contributions Notwithstanding the provisions of Article
4.3, Company contributions and interest earned on such contributions will be
fully vested to the Participant at the time he is determined to be disabled
under this Article.
c.Benefit Payments During First Five Years of Service If a Participant is
disabled within the first five Years of Service with the Company, he will
receive his Account Balance and Excess Earnings Account balance in a lump sum
payment at Benefit Distribution.
d.Benefit Payments After Five Years of Service Notwithstanding any elections
made pursuant to Article 6, if a Participant is disabled after five Years of
Service with the Company, his Account Balance and Excess Earnings Account
balance will be paid to him in equal monthly installments over the 180-month
disability payment period.
e.Interest on Benefit Payments If a Participant qualifies to receive his Account
Balance and Excess Earnings Account balance over the disability benefit payment
period, the interest rate used to calculate the amount that will be credited to
a Participant’s Account Balance, to determine his Benefit Account Balance under
the provisions of Article 5.3, will be 150 percent of the Moody’s Composite
Rate. Any Excess Earnings attributable to such interest credit shall be
segregated and allocated to the Participant’s Excess Earnings Account.
ARTICLE 10.
BENEFICIARIES
a.Designation of Beneficiaries A Participant shall have the right to designate
any Beneficiary to whom benefits under this Plan shall be paid in the event of
the Participant’s death prior to the total distribution of his Benefit Account
Balance under the Plan. If greater than 50 percent of the Benefit Account
Balance is designated to a
9
sf-3714849

--------------------------------------------------------------------------------



Beneficiary other than the Participant’s spouse, such Beneficiary designation
must be consented to by the Participant’s spouse. Each Beneficiary designation
must be in written form prescribed by the Committee and will be effective only
when filed with the Committee during the Participant’s lifetime.
b.Changing Beneficiary Designation A Participant shall have the right to change
the Beneficiary designation, subject to spousal consent under the provisions of
Article 10.1, without the consent of any designated Beneficiary by filing a new
Beneficiary designation with the Committee. The filing of a new Beneficiary
designation form will cancel all Beneficiary designations previously filed.
c.Acknowledgment The Committee shall acknowledge, in writing, receipt of each
Beneficiary designation form.
d.Discharge of Company Obligation The Committee shall be entitled to rely on the
Beneficiary designation last filed by the Participant prior to his death. Any
payment made in accordance with such designation shall fully discharge the
Company from all further obligations with respect to the amount of such
payments.
e.Minor or Incompetent Beneficiaries If a Beneficiary entitled to receive
benefits under the Plan is a minor or a person declared incompetent, the
Committee may direct payment of such benefits to the guardian or legal
representative of such minor or incompetent person. The Committee may require
proof of incompetency, minority or guardianship as it may deem appropriate prior
to distribution of any Plan benefits. Such distribution shall completely
discharge the Committee and the Company from all liability with respect to such
payments.
f.Effect of No Beneficiary Designation If no Beneficiary designation is in
effect at the time of the Participant’s death, or if the named Beneficiary
predeceased the Participant, then the Beneficiary shall be: (a) the surviving
spouse; (b) if there is no surviving spouse, then his issue per stirpes; or (c)
if no surviving spouse or issue, then his estate.
g.Payment to Beneficiary’s Beneficiary If a Beneficiary receiving benefit
payments under the provisions of the Plan dies prior to the completion of the
benefit payment period, the present value of the remaining benefit payments will
be paid, in a lump sum amount, to the Beneficiary’s Beneficiary, if any, or to
the applicable estate. The payment of the Participant’s Excess Earnings Account
balance shall continue to be paid through the end of the benefit payment period
previously elected by the Participant or specified by the Plan. The present
value of the remaining benefit payments will be calculated using the same
methodology, including the same interest rate, as was used to calculate the
Participant’s annuity payment calculation, under Article 5.3.
ARTICLE 11.
LEAVE OF ABSENCE
10
sf-3714849

--------------------------------------------------------------------------------



a.Continuation of Deferral Commitment If a Participant is authorized by the
Company for any reason to take a paid leave of absence, the Participant’s
Deferral commitment shall remain in full force and effect.
b.Suspension of Deferral Commitment If a Participant is authorized by the
Company for any reason to take an unpaid leave of absence, the Participant’s
Deferral commitment shall be suspended until the leave of absence ends and the
Participant’s employment resumes.
ARTICLE 12.
GENERAL
a.Payment Obligation Amounts payable to a Participant or Beneficiary shall be
paid from the general assets of the Company or from the assets of a grantor
trust within the meaning of subpart E, part I, subchapter J, chapter 1, subtitle
A of the Code, established for use in funding executive compensation
arrangements and commonly known as a “rabbi trust.”
b.Limitation on Payment Obligation The Company shall have no obligation under
the Plan to a Participant or a Participant’s Beneficiary, except as provided in
this Master Plan Document.
c.Furnishing Information The Participant or Beneficiary must cooperate with the
Committee in furnishing all information requested by the Company to facilitate
the payment of his Benefit Account Balance. Such information may include the
results of a physical examination if any is required for participation in the
Plan.
d.Unsecured General Creditor Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interest in any specific property or assets of the Company. No assets of the
Company shall be held under any trust, or held in any way as collateral security
for the fulfilling of the obligations of the Company under the Plan. Any and all
of the Company’s assets shall be, and remain, the general unpledged,
unrestricted assets of the Company. The Company’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise of the Company to pay
money in the future, and the rights of the Participants and Beneficiaries shall
be no greater than those of unsecured general creditors. It is the intention of
the Company that this Plan (and the Trust Funds described in Article 14.1) be
unfunded for purposes of the Code and for the purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
e.Withholding There shall be deducted from each payment made under the Plan or
other compensation payable to the Participant or Beneficiary all taxes which are
required to be withheld by the Company in respect to such payment or this Plan.
The Company shall have the right to reduce any payment (or other compensation)
by the amount of cash sufficient to provide the amount of said taxes.
11
sf-3714849

--------------------------------------------------------------------------------



ARTICLE 13.
NO GUARANTEE OF CONTINUING EMPLOYMENT
a.Future Employment The terms and conditions of this Plan shall not be deemed to
constitute a contract of employment between the Company and a Participant.
Moreover, nothing in the Plan shall be deemed to give a Participant the right to
be retained in the service of the Company or to interfere with the right of the
Company to discipline or discharge the Participant at any time.
ARTICLE 14.
TRUSTS
a.Trusts The Company may maintain one or more Trust Funds to finance all or a
portion of the benefits under the Plan by entering into one or more Trust
Agreements. Any Trust Agreement is designated as, and shall constitute, a part
of the Plan, and all rights which may accrue to any person under the Plan shall
be subject to all the terms and provisions of such Trust Agreement. A Trustee
shall be appointed by the Committee or the Board of Directors and shall have
such powers as provided in the Trust Agreement. The Committee or the Board of
Directors may modify any Trust Agreement, in accordance with its terms, to
accomplish the purposes of the Plan and appoint a successor Trustee under the
provisions of such Trust Agreement. By entering into such Trust Agreement, the
Committee or the Board of Directors may vest in the Trustee, or in one or more
investment managers (as defined in ERISA) the power to manage and control the
Trust Fund. The Committee’s authority under the provisions of this Article 14.1
will cease upon the occurrence of a Change in Control.
ARTICLE 15.
TERMINATION, AMENDMENT OR MODIFICATION OF THE PLAN
a.Plan Amendments The Board of Directors may, at any time, without notice, amend
or modify the Plan in whole or in part; provided, however, that (a) no amendment
or modification shall be effective to decrease or restrict (i) the amount of
interest to be credited to a Participant’s Account Balance under the provisions
of the Plan, (ii) the benefits the Participant qualifies for or may elect to
receive under the provisions of the Plan, or (iii) benefit payments to
Participants or Beneficiaries once such payments have commenced, and (b)
effective March 1, 1999, no amendment or modification of this Article 15,
Article 17, or Article 18 of the Plan shall be effective except to the extent
the Board of Directors deems necessary or appropriate to comply with applicable
law.
b.Plan Termination The Board of Directors shall not terminate the Plan until all
accrued benefits have been paid in full under the provisions of the Plan to the
Participants and Beneficiaries.
c.Partial Plan Termination The Board of Directors may partially terminate the
Plan by instructing the Committee not to accept any additional Deferral
commitments. In the event of a partial termination, the remaining provisions of
the Plan shall continue to
12
sf-3714849

--------------------------------------------------------------------------------



operate and be effective for all Participants in the Plan, as of the date of
such partial termination.
d.Change of Control In the event of a hostile or non-negotiated Change of
Control of the Company, the benefits of this Plan will become 100 percent vested
for all Participants and the interest credited to a Participant’s Account
Balance under any provision of this Plan will be adjusted, retroactively to the
date an individual became a Participant and prospectively thereafter, to 200
percent of the Moody’s Rate; provided, however, that any Excess Earnings
attributable to such interest credit shall be segregated and allocated to the
Participant’s Excess Earnings Account.
ARTICLE 16.
RESTRICTIONS ON ALIENATION OF BENEFITS
a.Alienation of Benefits To the maximum extent permitted by law, no interest or
benefit under the Plan shall be assignable or subject in any manner to
alienation, sale, transfer, claims of creditors, pledge, attachment or
encumbrances of any kind.
ARTICLE 17.
ADMINISTRATION OF THE PLAN
a.Committee Duties Except as otherwise provided in this Article 17, and subject
to Article 18, the general administration of the Plan, as well as construction
and interpretation thereof, shall be vested in the Committee. Members of the
Committee may be Participants under the Plan. Specifically, the Committee shall
have the discretion and authority to: (a) make, amend, interpret, and enforce
all appropriate rules and regulations for the administration of the Plan; and
(b) decide or resolve any and all questions including interpretations of the
Plan. Any individual serving on the Committee who is a Participant shall not
vote or act on any matter relating solely to himself or herself. The number of
members of the Committee shall be established by, and the members shall be
appointed from time to time by, and shall serve at the pleasure of, the Board of
Directors.
b.Administration After a Change in Control Upon and after a Change in Control,
the administration of the Plan shall be vested in a Third-Party Fiduciary, as
provided for herein and pursuant to the terms of a Third-Party Fiduciary
Services Agreement. Any Third-Party Fiduciary Services Agreement is designated
as, and shall constitute, a part of the Plan. The Third-Party Fiduciary shall
also have the discretion and authority to: (a) make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of the
Plan; and (b) decide or resolve any and all questions including interpretation
of the Plan and the Trust Agreement. Except as otherwise provided for in any
Trust Agreement, the Third-Party Fiduciary shall have no power to direct the
investment of Plan or Trust Funds or select any investment manager or custodial
firm for the Plan or Trust Agreement. The Company shall pay all reasonable
administrative expenses and fees of the Third-Party Fiduciary when it acts as
the administrator of the Plan or pursuant to Article 18. The Third-Party
Fiduciary may not be terminated by the Company without the consent of 50 percent
of the Participants in the Plan.
13
sf-3714849

--------------------------------------------------------------------------------



c.Agents In the administration of the Plan, the Committee or the Third-Party
Fiduciary, as the case may be, may from time to time employ such agents,
consultants, advisors, and managers as it deems necessary or useful in carrying
out its duties as it sees fit (including acting through a duly authorized
representative) and may from to time to time consult with counsel to the
Company.
d.Binding Effect of Decisions The decision or action of the Committee or the
Third Party Fiduciary, as the case may be, with respect to any question arising
out of or in connection with the administration, interpretation, and application
of the Plan (and the Trust Agreement to the extent provided for in Article 17.2)
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.
e.Indemnity by Company The Company shall indemnify and save harmless each member
of the Committee, the Third Party Fiduciary, and any employee of the Company to
whom the duties of the Committee may be delegated against any and all claims,
losses, damages, expenses, and liabilities arising from any action or failure to
act with respect to the Plan, except in the case of fraud, gross negligence, or
willful misconduct by the Committee, any of its members, the Third Party
Fiduciary, or any such employee.
f.Employer Information To enable the Committee and the Third Party Fiduciary to
perform their functions, the Company shall supply full and timely information to
the Committee and the Third Party Fiduciary, as the case may be, on all matters
relating to the compensation of all Participants, their Retirement, death or
other cause for Termination of Employment, and such other pertinent facts as the
Committee or the Third Party Fiduciary may require.
g.Manner and Timing of Benefit Payments The Committee or the Third Party
Fiduciary, as the case may be, may alter, at or after Benefit Distribution, the
manner and time of payments to be made to a Participant or Beneficiary from that
set forth herein, if requested to do so by such Participant or Beneficiary to
meet existing financial hardships, which the Committee or the Third Party
Fiduciary, as the case may be, determine are the same as or similar in nature to
those identified in Section 1.401(k)-1(d)(2)(iv) of the Treasury regulations.
ARTICLE 18.
CLAIMS PROCEDURE
a.Presentation of Claims Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for determination with
respect to benefits available to such Claimant from the Plan. The claim must
state with particularity the determination desired by the Claimant.
b.Notification of Decision The Committee shall consider a claim and notify the
Claimant within 90 calendar days after receipt of a claim in writing:
14
sf-3714849

--------------------------------------------------------------------------------



(i)That the Claimant’s requested determination has been made, and that the claim
has been allowed in full; or
(ii)That the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant: (i) the specific reason(s)
for the denial of the claim, or any part thereof; (ii) the specific reference(s)
to pertinent provisions of the Plan upon which the denial was based; (iii) a
description of any additional material or information necessary for the Claimant
to perfect the claim, and an explanation of why such material or information is
necessary; and (iv) an explanation of the claim review procedure set forth in
Article 18.3.
c.Review of a Denied Claim Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the Third-Party
Fiduciary a written request for a review of the denial of the claim. Thereafter,
the Claimant (or the Claimant’s duly authorized representative) may review
pertinent documents, submit written comments or other documents, and request a
hearing, which the Third-Party Fiduciary, in its sole discretion, may grant.
d.Decision on Review The Third Party Fiduciary shall render its decision on
review promptly, and not later than 60 days after the filing of a written
request for review of a denial, unless a hearing is held or other special
circumstances require additional time, in which case the Third Party Fiduciary’s
decision must be rendered within 120 calendar days after such date. Such
decision must be written in a manner calculated to be understood by the
Claimant, and it must contain: (a) the specific reason(s) for the decision; (b)
the specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and (b) such other matters as the Third Party Fiduciary
deems relevant.
e.Claims relating to whether a Participant has incurred a Disability
Notwithstanding any other provision in Article 18, this Section 18.5 shall apply
to claims made on or after April 1, 2018, the adjudication of which revolves
around whether a Participant has incurred a Disability within the meaning of
such term in Article 9 Section 1,”Disability”. In the event a claim involves the
issue of whether a Participant is Disabled, the Committee shall ensure that all
claims and appeals relating to such issue are adjudicated in a manner designed
to ensure the independence and impartiality of the persons involved in making
the decision.
(i)Disability. If a claim relates to a determination of whether a Participant is
Disabled, and the claim requires an independent determination by the Committee,
the Committee shall notify the Claimant of the Plan’s adverse benefit
determination within a reasonable period of time, but no later than forty-five
(45) days after receipt of the claim. If, due to matters beyond the control of
the Plan, the Committee needs additional time to process a claim, the Claimant
will be notified, within forty-five (45) days after the Committee receives the
claim, of
15
sf-3714849

--------------------------------------------------------------------------------



those circumstances and of when the Committee expects to make its decision, but
not beyond seventy-five (75) days. If, prior to the end of the extension period,
due to matters beyond the control of the Plan, a decision cannot be rendered
within that extension period, the period for making the determination may be
extended for up to one hundred five (105) days, provided that the Committee
notifies the Claimant of the circumstances requiring the extension and the date
as of which the Plan expects to render a decision. The extension notice shall
specifically explain the standards on which entitlement to a disability benefit
is based, the unresolved issues that prevent a decision on the claim and the
additional information needed from the Claimant to resolve those issues, and the
Claimant shall be afforded at least forty-five (45) days within which to provide
the specified information.
(ii)Notice of Decision. In the case of an adverse benefit determination by the
Committee with respect to whether a Participant is Disabled, the Committee will
provide a notification in a culturally and linguistically appropriate manner (as
described in Department of Labor Regulation Section 2560.503-1(o)) that shall
set forth:
(1)The specific reasons for the denial;
(2)A reference to the specific provisions of the Plan or insurance contract on
which the denial is based;
(3)Notice that the Claimant has a right to request a review of the claim denial
and an explanation of the Plan’s review procedures and the time limits
applicable to such procedures;
(4)A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review, and a
description of any time limit that applies under the Plan for bringing such an
action;
(5)A discussion of the decision, including an explanation of the basis for
disagreeing with or not following
(a)The views presented by the Claimant of health care professionals treating the
Claimant and vocational professionals who evaluated the Claimant;
(b)The views of medical or vocational experts whose advice was obtained on
behalf of the Plan in connection with a Claimant’s adverse benefit
determination, without regard to whether the advice was relied upon in making
the benefit determination; and
16
sf-3714849

--------------------------------------------------------------------------------



(c)A disability determination regarding the Claimant presented by the Claimant
made by the Social Security Administration.
(6)If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request;
(7)Either the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Plan relied upon in making the adverse determination or,
alternatively, a statement that such rules, guidelines, protocols, standards or
other similar criteria of the Plan do not exist; and
(8)A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits. Whether a
document, record, or other information is relevant to a claim for benefits shall
be determined by Department of Labor Regulation Section 2560.503-1(m)(8)
(iii)Review Procedure. If the initial claim relates to whether a Participant is
Disabled, the claim requires an independent determination by the Committee, and
the Committee denies the claim, in whole or in part, the Claimant shall have the
opportunity for a full and fair review by the Committee of the denial, as
follows:
(1)Prior to such review of the denied claim, the Claimant shall be given, free
of charge, any new or additional evidence considered, relied upon, or generated
by the Plan, insurer, or other person making the benefit determination in
connection with the claim, or any new or additional rationale, as soon as
possible and sufficiently in advance of the date on which the notice of adverse
benefit determination on review is required to be provided, to give the Claimant
a reasonable opportunity to respond prior to that date.
(2)The Committee shall respond in writing to such Claimant within forty-five
(45) days after receiving the request for review. If the Committee determines
that special circumstances require additional time for processing the claim, the
Committee can extend the response period by an additional forty-five (45) days
by notifying the Claimant in writing, prior to the end of the initial 45-day
period that an additional period is required. The notice of extension must set
17
sf-3714849

--------------------------------------------------------------------------------



forth the special circumstances and the date by which the Committee expects to
render its decision.
(3)The Claimant shall be given the opportunity to submit issues and written
comments to the Committee, as well as to review and receive, without charge, all
relevant (as defined in applicable ERISA regulations) documents, records and
other information relating to the claim. The reviewer shall take into account
all comments, documents, records and other information submitted by the Claimant
relating to the claim regardless of whether the information was submitted or
considered in the initial benefit determination.
(4)In considering the review, the Committee shall take into account all
comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. Additional considerations
shall be required in the case of a claim for disability benefits. For example,
the claim will be reviewed by an individual or committee who did not make the
initial determination that is subject of the appeal, nor by a subordinate of the
individual who made the determination, and the review shall be made without
deference to the initial adverse benefit determination.
(5)If the initial adverse benefit determination was based in whole or in part on
a medical judgment, the Committee will consult with a health care professional
with appropriate training and experience in the field of medicine involving the
medical judgment. The health care professional who is consulted on appeal will
not be the same individual who was consulted during the initial determination or
the subordinate of such individual. If the Committee obtained the advice of
medical or vocational experts in making the initial adverse benefits
determination (regardless of whether the advice was relied upon), the Committee
will identify such experts.
(iv)Notice of Decision after Review. In the case of an adverse benefit
determination with respect to whether a Participant is Disabled, the Committee
will provide a notification in a culturally and linguistically appropriate
manner (as described in Department of Labor Regulation Section 2560.503-1(o))
that shall set forth
(1)The Committee’s decision;
(2)The specific reasons for the denial;
(3)A reference to the specific provisions of the Plan or insurance
                    contract on which the decision is based;
18
sf-3714849

--------------------------------------------------------------------------------



(4)A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant's claim for benefits;
(5)A statement describing any voluntary appeal procedures offered by the Plan
and the Claimant’s right to obtain the information about such procedures;
(6)A statement of the Claimant's right to bring a civil action under ERISA
Section 502(a) which shall describe any applicable contractual limitations
period that applies to the Claimant’s right to bring such an action, including
the calendar date on which the contractual limitations period expires for the
claim;
(7)A discussion of the decision, including an explanation of the basis for
disagreeing with or not following:
(a)The views presented by the Claimant of health care professionals treating the
Claimant and vocational professionals who evaluated the Claimant;
(b)The views of medical or vocational experts whose advice was obtained on
behalf of the Plan in connection with a Claimant’s adverse benefit
determination, without regard to whether the advice was relied upon in making
the benefit determination; and
(c)A disability determination regarding the Claimant presented by the Claimant
made by the Social Security Administration.
(8)If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request; and
(9)Either the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Plan relied upon in making the adverse determination or,
alternatively, a statement that such rules, guidelines, protocols, standards or
other similar criteria of the Plan do not exist.
19
sf-3714849

--------------------------------------------------------------------------------



(v)Exhaustion of Remedies. A Claimant must follow the claims review procedures
under this Plan and exhaust his or her administrative remedies before taking any
further action with respect to a claim for benefits.
(vi)Failure of Plan to Follow Procedures. In the case of a claim with respect to
whether a Participant is Disabled, if the Plan fails to strictly adhere to all
the requirements of this claims procedure with respect to whether a Participant
is Disabled, the Claimant is deemed to have exhausted the administrative
remedies available under the Plan, and shall be entitled to pursue any available
remedies under ERISA Section 502(a) on the basis that the Plan has failed to
provide a reasonable claims procedure that would yield a decision on the merits
of the claim, except where the violation was: (i) de minimis; (ii)
non-prejudicial; (iii) attributable to good cause or matters beyond the Plan’s
control; (iv) in the context of an ongoing good-faith exchange of information;
and (v) not reflective of a pattern or practice of non- compliance. The Claimant
may request a written explanation of the violation from the Plan, and the Plan
must provide such explanation within ten (10) days, including a specific
description of its basis, if any, for asserting that the violation should not
cause the administrative remedies to be deemed exhausted. If a court rejects the
Claimant’s request for immediate review on the basis that the Plan met the
standards for the exception, the claim shall be considered as re-filed on appeal
upon the Plan’s receipt of the decision of the court. Within a reasonable time
after the receipt of the decision, the Plan shall provide the Claimant with
notice of the resubmission.


f.Legal Action A Claimant’s compliance with the foregoing provisions of this
Article 18 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under the Plan.
ARTICLE 19.
MISCELLANEOUS
a.Notice Any notice given under the Plan shall be in writing and shall be mailed
or delivered to:
SOUTHWEST GAS CORPORATION
Executive Deferral Plan
Administrative Committee (LVB-283)
P.O. Box 98510
Las Vegas, NV 89193-8510
and
Wachovia Bank, N.A.
One West Fourth Street
20
sf-3714849

--------------------------------------------------------------------------------



Winston-Salem, NC 27101
b.Assignment The Plan shall be binding upon the Company and any of its
successors and assigns, and upon a Participant, a Participant’s Beneficiary, and
their assigns, heirs, executors and administrators.
c.Governing Laws Except to the extent that federal law applies, the Plan shall
be governed by and construed under the laws of the State of Nevada.
d.Headings Headings in this Master Plan Document are inserted for convenience of
reference only. Any conflict between such headings and the text shall be
resolved in favor of the text.
e.Gender and Number Masculine pronouns wherever used shall include feminine
pronouns and when the context dictates, the singular shall include the plural.
f.Effect of Illegality or Invalidity In case any provision of the Plan shall be
held illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but the Plan shall be construed and enforced
as if such illegal and invalid provisions had never been inserted herein.
IN WITNESS WHEREOF, the Company has executed this Amended and Restated Master
Plan Document to be effective August 3, 2020.
21
sf-3714849

--------------------------------------------------------------------------------



SOUTHWEST GAS CORPORATION
By    _____________________________
John P. Hester
President and Chief Executive Officer    




22
sf-3714849